Exhibit 10(ii)

 

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (“Amendment”) is entered into by
Clearwater Paper Corporation (the “Corporation”) and Linda K. Massman (“Ms.
Massman”).

 

RECITALS

 

A.In connection with Ms. Massman position as Chief Executive Officer of the
Corporation, the Corporation and Ms. Massman entered into a Employment
Agreement, dated effective as of January 1, 2013 (the “Agreement”).  

B.  The parties now wish to enter into this Amendment to modify certain of the
provisions of the Agreement upon the terms and conditions set forth below.

NOW, THEREFORE, for valuable consideration, the parties agree as follows:

1.Amendment of Section 7(a)(ii).  Section 7(a)(ii) of the Agreement is hereby
replaced in its entirety by:

(i)a lump sum payment in the amount equal, before applicable taxes and
deductions, to one and a half times your base salary in effect as of the Date of
Termination (or, in the case of resignation for Good Reason, within the meaning
of Section 7(i)(ii), immediately prior to the reduction thereof giving rise to
the Good Reason), which payment shall be made as soon as practicable (and within
seven (7) days) following the date your Release becomes effective, but no later
than sixty-one (61) days following your Date of Termination; provided, however,
that if the period during which you can consider and revoke your Release begins
in one calendar year and ends in the subsequent calendar year, then payment
under this Section 7(a)(ii) shall be made on the later of (A) January 15 of such
subsequent calendar year and (B) the seventh (7th) day following the date when
your Release becomes effective; and

2.No Further Modification.  All other provisions of the Agreement will be
unaffected by this Amendment and shall remain in full force and effect.  The
defined terms used in the Agreement have the same meanings when used in this
Amendment unless otherwise indicated.  

 

[Signature page follows]




 

--------------------------------------------------------------------------------

Exhibit 10(ii)

 



IN WITNESS WHEREOF, each party has or has caused this Amendment to be executed
as of the respective date set forth below.

 

CORPORATION:

 

Clearwater Paper Corporation,

a Delaware corporation

 

By:/s/ Kevin J. Hunt

Name:Kevin J. Hunt

Title:Chair of the Compensation Committee

of the Board of Directors

Date:March 8, 2018

 

LINDA K. MASSMAN:

 

/s/ Linda Massman

Linda K. Massman

 

Date:3/8/2018

 

 